Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Jason Mock on 3/2/2022.
The application has been amended as follows: 
1. A method of treating a human disease comprising administering an effective amount of an AAV5 gene therapy vector to a human in need thereof; wherein the human is not subjected to a pre-screening with an assay to determine anti-AAV5 antibodies; and wherein the human has not been subjected to a medical treatment with an AAV5 gene therapy vector prior to the medical treatment.

2. The method of treating a human disease in accordance with claim 1, wherein the AAVS gene therapy vector is administered at a dosage of at least 1012 capsids/kg.

3. The method of treating a human disease in accordance with claim 1, wherein the AAV5 gene therapy vector is administered at a dosage of at least 1012 gc/kg of body weight.

4. The method of treating a human disease in accordance with claim 1, wherein the AAV5 gene therapy vector is administered to a human having Hemophilia A or Hemophilia B.

5. The method of treating a human disease in accordance with claim 1, wherein the AAV5 gene therapy vector is administered to a human having Hemophilia, wherein the AAV5 gene therapy vector encodes a FIX protein or variant thereof.

6. The method of treating a human disease in accordance with claim 1, wherein the method comprises administering the AA V5 gene therapy vector into the bloodstream.

disease in accordance with claim 4, wherein the method comprises administering the AAV5 gene therapy vector into the bloodstream.

8. The method of treating a human disease in accordance with claim 5, wherein the method comprises administering the AAV5 gene therapy vector into the bloodstream.

9. The method of treating a human disease in accordance with claim 6, wherein the AAV5 gene therapy vector is delivered to the liver via the bloodstream.

10. The method of treating a human disease in accordance with claim 1, wherein the AAV5 gene therapy vector is produced in insect cells.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CELINE X QIAN/Primary Examiner, Art Unit 1636